Exhibit 10.37

LOGO [g11344g75d54.jpg]

David P. Kirchhoff

Chief Executive Officer

Email: david.kirchhoff@weightwatchers.com

March 12, 2008

Mr. Kevin Eberly

[Home Address]

            Re: Retention Arrangement

Dear Kevin:

The purpose of this letter agreement is to confirm our mutual understanding
regarding the continuation of your employment with Weight Watchers
International, Inc. (collectively with its subsidiaries, the “Company”).

In consideration, among other things, of your agreement to forego resigning from
the Company immediately and continuing in the employ of the Company until
August 15, 2008 (the “Resignation Date”) and provided that you continue to
perform all the duties associated with your position in a professional manner
and cooperate fully in the selection, training and transition of your successor
as may be reasonably requested by the Company, we have agreed to the following:

 

  1. Base Salary: You shall continue to receive your base salary at its current
rate and the benefits and perquisites to which you are currently entitled
through the Resignation Date except as modified below.

 

  2. Retention Bonus: You shall receive a fixed retention bonus payable within
30 days of the Resignation Date equal to one year base salary plus $96,000,
subject to lawful deductions and withholdings.

 

  3. 2008 Performance Cash Bonus: You shall receive a pro rata portion of the
2008 fiscal year performance bonus payable in the first quarter of fiscal year
2009 in accordance with the Company’s performance-based cash bonus scheme
applicable to senior executives generally. The portion of your bonus that is
based on Company performance for fiscal year 2008 will vary depending on the
Company’s performance, but your individual performance target rating shall be
fixed at 100% of target.

 

 

Weight Watchers International, Inc. – 11 Madison Avenue, 17th Fl., New York, New
York 10010 – Phone 212.817-4319 – Fax 212.589-2601



--------------------------------------------------------------------------------

Kevin Eberly

March 12, 2008

Page 2

 

  4. Waiver of Lockup in Stock Option Agreements: This is to confirm the
Compensation and Benefits Committee of the Board of Directors of the Company has
agreed to waive any lockup restriction or sale limitation applicable to your
stock option awards to the extent such restriction or limitation is associated
with the sale of shares by Artal.

 

  5. COBRA Allowance: Provided you make the necessary election, we agree to pay
for your continued health coverage under the Company-sponsored health plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for 18
months following the Resignation Date or such shorter period of time if you
obtain alternative health coverage from another employer. You agree to notify us
of any such alternative health coverage promptly upon the commencement of such
coverage.

 

  6. General Release. You agree to execute our general release substantially in
the form attached hereto simultaneously with your execution of this letter
agreement and again upon your Resignation Date.

If the foregoing accurately sets forth our mutual understanding, please so
confirm at your earliest convenience by countersigning this letter agreement as
set forth below and returning it to me.

 

Very truly yours,

/s/    David P. Kirchhoff

David P. Kirchhoff

Attachment

 

 

SO AGREED AND CONFIRMED:

/s/    Kevin Eberly

Kevin Eberly

Date: March 13, 2008

 

 

Weight Watchers International, Inc. – 11 Madison Avenue, 17th Fl., New York, New
York 10010 – Phone 212.817-4319 – Fax 212.589-2601